Citation Nr: 1001302	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a substantive appeal of a denial for the claim of 
service connection for a left knee disorder as secondary to 
service-connected residuals of an injury to the left anterior 
muscle with soft tissue mass was timely filed.

2.  Whether a substantive appeal of a denial of a request to 
reopen a claim a right knee disorder on the basis of new and 
material evidence was timely filed.  

3.  Whether a substantive appeal of a denial of a request to 
reopen a claim for a left elbow disorder on the basis of new 
and material evidence was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to October 
1982, and from August 1990 to June 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2008 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
which determined that the Veteran's substantive appeal (VA 
Form 9) was untimely.

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.


FINDINGS OF FACT

1.  In an August 2006 rating decision, the agency of original 
jurisdiction (AOJ) denied the Veteran's claims for 
entitlement to service connection for a left knee disorder, 
and the Veteran's request to reopen his claims for service 
connection for a right knee disorder and a left elbow 
disorder.  The Veteran was notified of the decision and his 
appellate rights in a letter dated August 24, 2006.  The 
Board notes that the one year period from the date of the 
letter notifying the Veteran of the action that he had 
appealed ended on August 24, 2007.

2.  A January 22, 2007 letter from the Veteran has been 
construed as a notice of disagreement with regard to the 
aforementioned issues.

3.  By letter dated October 31, 2007, the VA notified the 
Veteran and his representative of a statement of the case 
(SOC) addressing the Veteran's claims, and advised that he 
had 60 days to submit a substantive appeal.  The Board notes 
that the 60-day period from the date of the SOC for filing a 
substantive appeal ended on January 1, 2008.

4.  The Veteran's filed a substantive appeal, referencing the 
remaining claimed issues, which was received on January 11, 
2008, more than 60 days after the October 31, 2007, 
notification of the SOC.

5. A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.


CONCLUSIONS OF LAW

1.  The appellant did not file a timely substantive appeal 
with respect to entitlement to service connection for a left 
knee disorder and the Board is without jurisdiction to review 
this matter.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 
20.303, 20.305 (2009).

2.  The appellant did not file a timely substantive appeal 
with respect to the request to reopen his claim for service 
connection for a right knee disorder and the Board is without 
jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302, 20.303, 20.305 (2009).

3.  The appellant did not file a timely substantive appeal 
with respect to the request to reopen his claim for service 
connection for a left elbow disorder and the Board is without 
jurisdiction to review this matter.  38 U.S.C.A. §§ 7104, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302, 20.303, 20.305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal to the Board is initiated by filing a timely notice 
of disagreement (NOD), and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2009). The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
the Board of Veteran's Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 C.F.R. § 20.202 (2009).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within any extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 3.109(b), 20.302(b), 20.303 
(2009).  The Court of Appeals for Veterans Claims (Court) has 
held that, if the claimant fails to file a substantive appeal 
in a timely manner, he is statutorily barred from appealing 
the AOJ decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be filed within a specified period of time, which includes 
an NOD or substantive appeal, was mailed five days prior to 
the actual receipt of the document by the AOJ, excluding 
Saturdays, Sundays, and legal holidays.  38 C.F.R. §§ 
20.305(a), 20.306 (2009).

In an August 2006 rating decision, the AOJ denied the 
Veteran's claims for entitlement to service connection for a 
left knee disorder, and denied the Veteran's request to 
reopen claims for a right knee disorder and a left elbow 
disorder.  The AOJ notified the Veteran of its rating 
decision and his appellate rights in a letter dated in August 
24, 2006.  In a letter dated January 29, 2007, the Veteran 
stated that he disagreed with the AOJ's decision regarding 
his claims; as such, the letter was an NOD with regard to the 
August 2006 denial of his claims.  An SOC pertaining to his 
claims was issued on October 31, 2007.  In that notification 
letter, the Veteran and his representative were advised that 
he had 60 days to submit a substantive appeal (said period 
expired on January 1, 2008).  

On January 11, 2008, the AOJ received a substantive appeal 
(VA Form 9) in which the Veteran indicated his intention to 
appeal the rating decision.  As such, the Veteran's VA Form 9 
was not received within 60 days of the January 11, 2008 
letter, and therefore cannot be construed as a timely 
substantive appeal.  In computing the time limit for filing a 
substantive appeal, 38 C.F.R. § 20.305(a) provides that a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the "mailbox 
rule" applies and the postmark date will be presumed to be 
five days prior to the date of receipt of the document by VA.  
Id.  In calculating this 5- day period, Saturdays, Sundays, 
and legal holidays will be excluded.  38 C.F.R. § 20.305(b).  
Subtracting these five days, and excluding Saturdays, 
Sundays, and legal holidays, the Board concludes that the 
Veteran's appeal at the earliest may be considered to have 
been filed is January 4, 2008, which is still after the 
expiration of the appeal period on January 1, 2008.  There is 
no earlier document or communication in the file that may be 
interpreted as a substantive appeal as to this issue, and a 
request for an extension of time to file the appeal was not 
received by the AOJ.  As such, the Veteran has not perfected 
his appeal as to the aforementioned issues.

In a February 2008 letter, the AOJ notified the Veteran and 
his representative of its determination that a review of the 
record indicated that a timely substantive appeal had not 
been filed with respect to the three issues listed above, and 
that, as a result, an appeal had not been perfected as to 
those issues.  

The Veteran responded by appealing the February 2008 
decision.  The Veteran has indicated that he was not provided 
with a VA Form 9 with which to timely file his substantive 
appeal.  See the Veteran's March 2008 NOD, and hearing 
transcript pg. 3-4, 8.  The Veteran has also argued that if a 
VA Form 9 was mailed, it was sent to the wrong address.  See 
the hearing transcript pg. 5.  The Board concludes that the 
Veteran's arguments do not serve to show that his VA Form 9 
was timely filed.  First, the Veteran has admitted that he 
was notified of the need to file a formal appeal within 60 
days on the first page of his October 2007 SOC.  See the 
hearing transcript pg. 7.  Furthermore, the October 2007 SOC 
indicated that a VA Form 9 had been enclosed.  As such, there 
is a presumption of regularity under which it is presumed 
that government officials have properly discharged their 
official duties.  United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926).  Therefore, it is presumed that the 
Veteran did, in fact, receive his VA Form 9.  Even if he did 
not receive his VA Form 9, the Veteran has not provided any 
evidence to support his claim that he never received a VA 
Form 9, and was clearly provided with notice the fact that he 
needed to file a further appeal to complete his appeal to the 
Board by the October 2007 SOC.  As such, the Veteran's 
substantive appeal was not timely filed, and his appeal must 
be denied.

Therefore, the Board finds that the Veteran and his 
representative have been given sufficient opportunity to 
present evidence and/or argument on the timeliness question, 
and that no argument or evidence has been presented that 
changes the basic facts outlined above, or establishes a 
legal exception to the time limits in which to timely perfect 
an appeal.

In summary, in a case where the Veteran's substantive appeal 
was filed both more than 60 days from the date that the AOJ 
mailed the SOC to him, and more than one year from the date 
the AOJ mailed notification of its decision to him, and where 
no timely request for an extension of time was filed, the 
substantive appeal is considered untimely.  Accordingly, the 
Veteran is statutorily barred from appealing the decision of 
the AOJ.  Finally, in this instance, where the law is 
dispositive, compliance with VA's duty to notify and assist 
is not necessary.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).


ORDER

The appeal of the issue of entitlement to service connection 
for a left knee disorder as secondary to service-connected 
residuals of an injury to the left anterior muscle with soft 
tissue mass is dismissed.

The appeal of the request to reopen his claim for service 
connection for a right knee disorder for is dismissed.

The appeal of the request to reopen his claim for service 
connection for a left elbow disorder dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


